         Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 1 of 14



US District Court
09-10-2021
Case Name: Victor Rojas Bascope

Judge Denise Cote

Mister Judge:
 It has been approximately 20 years in which I have shared with the accused Víctor Rojas, father of my 2 daughters
(Tatiana and Raiza) whom I have known as a person of valuable principles and impeccable conduct, noble, honest
and very loved by all his environment. It is worth emphasizing that he worked from sunrise to sunset so that his family
did not lack anything.
It is very painful to see the impact that this fact has had on my daughters. It is hard for me to have to deal with the
inexperience of seeing my daughters lack the presence of their father.
Many times we learn from mistakes and we also deserve a second chance, I trust that you, Lord Judge, will have
mercy on your decision.
attentively;

Norma Chavez
220 Beechwood Ave
Bogota NJ 07603
917-400-2480
Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 2 of 14




United States District Court

District of NEW YORK

Honorable Judge,


My name is Gloria Bascope and I am 83 years old, I am Víctor Rojas’ mother, my

sixth son of seven siblings, who has always helped me and has been an exemplary,

helpful, hard-working son with good feelings towards his family, friends and

neighbors. At school he was a good student, responsible and hard-working and well

behaved. He was always helping whoever needed it. He started working at 12 years

old selling newspapers and he later became a construction assistant. 30 years ago

he traveled to the United States filled with dreams and hoping for a better life.

While he was in the United States, he never neglected me, he always called to tell

me that he loved me, he helped to pay a portion of the college and school of two of

his nieces. He worked ceaselessly to financially support his house, pay the

mortgage and the studies of his two wonderful daughters, the oldest is studying

nutrition in college and the youngest is in high school and at the same time she is a

student in an art school. Victor sacrificed himself working 15 hours a day in a

parking lots where he was promoted to Manager because of his excellent

performance.

VICTOR HAS LIVED THE LAST THREE DECADES IN THE UNITED STATES

WORKING, A WHOLE LIFE OF STRUGGLE, EFFORT AND SACRIFICE,

TRYING TO BE A GOOD PERSON AND AN EXEMPLARY CITIZEN PAYING HIS

TAXES .
Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 3 of 14




My son had never been in jail; he has no criminal record in Bolivia or the United

States. He is now surrendered to God asking for forgiveness for his mistakes.

As his mother, it breaks my heart and soul to see him in this situation, my son has

helped many people, and it is not fair that this happens to him after working all his

life with a lot of sacrifice.

JUDGE I BEG YOU ON MY KNEES, TO HAVE MERCY ON MY SON... HE

DOES NOT DESERVE TO BE IMPRISONED, HE DOES NOT DESERVE TO GO

THROUGH WHAT HE IS UNDERGOING, HAVE MERCY, AS HIS MOTHER I AM

THE ONE WHO SUFFERS THE MOST, THE WHOLE FAMILY IS DEVASTATED,

THE PEOPLE WHO KNOW HIM CANNOT BELIEVE THAT MY SON IS IN THIS

SITUATION, BECAUSE HE WAS ALWAYS A NOBLE PERSON. I IMPLORE

YOU, I ASK YOU TO GIVE HIM A MILD SENTENCE, his daughters and his entire

family need him, I am 83 years old and I am in poor health conditions, I would like

to see my son again, please I ask you for mercy... if you give him a mild sentence, I

may see him again, otherwise... I will not be able to endure it...

I trust that based on your noble heart and expertise; your decision will be fair.

God bless you.



Sincerely,



                                    Gloria Bascope.
Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 4 of 14




Tribunal de Distrito de los EE. UU.
Distrito de NEW YORK
Honorable Señor Juez,
Mi nombre es Gloria Bascopé y tengo 83 años, soy la madre de
Víctor Rojas, mi sexto hijo de siete hermanos, quien siempre me ha
ayudado y ha sido un hijo ejemplar, servicial, trabajador y de buenos
sentimientos hacia su familia amigos y vecinos. En la escuela fue un
buen estudiante, responsable y, trabajador y de buena conducta.
Siempre ayudando a quien lo necesitaba. Empezó a trabajar a los 12
años vendiendo periódicos y luego se convirtió en asistente de
construcción. Hace 30 años viajó a los Estados Unidos cargado de
sueños y con la esperanza de una vida mejor.
Mientras estaba en los EE. UU., nunca se descuidó de mí siempre
me llamaba para decirme que me amaba, Ayudó a pagar parte de la
universidad y escuela a dos de sus sobrinas. Trabajó incesantemente
para mantener su casa, pagar la hipoteca y los estudios de sus dos
maravillosas hijas, la mayor estudia nutrición en la universidad y la
menor el bachillerato y al mismo tiempo estudiante en una escuela
de arte. Víctor se sacrificó trabajando 15 horas diarias al día, en un
estacionamiento de carros donde fue ascendido a Gerente por su
excelente desempeño.
VICTOR HA VIVIDO LAS TRES ULTIMAS DÉCADAS EN
LOS EE.UU. TRABAJANDO, TODA UNA VIDA DE LUCHA,
ESFUERZO Y SACRIFICIO, TRATANDO DE SER UNA
BUENA       PERSONA         Y    UN    CIUDADANO          EJEMPLAR
PAGANDO SUS IMPUESTOS.
Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 5 of 14




Mi hijo nunca estuvo en la cárcel, no tiene antecedentes penales en
Bolivia ni en los Estados Unidos. Ahora esta entregado a Dios
pidiéndole perdón por sus errores.
Como su madre, me rompe el corazón y el alma verlo en esta
situación, mi hijo ha ayudado a mucha gente, y no es justo que le
pase esto después de trabajar toda su vida con mucho sacrificio.
SEÑOR JUEZ LE RUEGO, LE IMPLORO DE RODILLAS,
QUE TENGA PIEDAD DE MI HIJO... EL NO MERECE
ESTAR ENCERRADO EN UNA CARCEL, NO MERECE
PASAR POR LO QUE ESTA PASANDO, TENGA PIEDAD,
COMO SU MADRE SOY LA QUE MAS SUFRO, TODA LA
FAMILIA ESTA DEVASTADA LAS PERSONAS QUE LO
CONOCEN, NO PUEDEN CREER QUE MI HIJO ESTE EN
ESTA       SITUACION,        PORQUE         SIEMPRE        FUE         UNA
PERSONA NOBLE, LE IMPLORO, LE PIDO QUE LE DE
UNA SENTENCIA LEVE, sus hijas y toda su familia lo
necesitamos, tengo 83 años y estoy delicada de salud, quisiera volver
a ver a mi hijo, por favor le pido piedad…si le dan una sentencia
leve, podré volver a verlo, de lo contrario...no podré resistirlo...
Confío en su noble corazón y experiencia, su decisión será justa.
Dios lo bendiga.
Atentamente,
                              Gloria Bascopé.
       Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 6 of 14




US District Court
08-31-2021
Case Name: Victor Rojas Bascope

Judge Denise Cote

        My name is Tatiana Rojas, I write this letter with a heavy heart. I’m writing this letter on
behalf of my father, Victor Hugo Rojas. I am a 26-year-old woman, currently a Nutrition student
attending Montclair State University. For all my 26 years I can state and confirm my dad has
always been there for his family no matter what. The earliest memory I have of my father was
when I was a little girl and I misbehaved, because that’s what children do, my mom would yell at
me and I would cry, but my father would be the shoulder I’d cry on. My dad has his signature
dance moves at parties, he barely even drinks alcohol. In my 26 years I have never seen my
father, Victor, drunk. He has always been a hard worker, no doubt. My father always made sure
there was food on the table. We would wake up every other Sunday with the house smelling of
empanadas, those were his specialties. When possible, he would make dinner for us all, grilled
salmon or even broiled chicken. He always tended the yard and made sure our dogs were nicely
bathed.
        Overall, I can say he has been there for us despite how difficult his Monday-Friday’s were
from working 6am-5pm. I understand we all make mistakes, I’m pretty sure everyone in this
town has made mistakes they completely regret making, but we do learn from them. We all
have different routes in life and we can conquer any obstacle, but sometimes things don’t affect
one individual, but a whole family as well. My heart sank when I found out where my father
was, I couldn’t believe it. This is the man who raised my sister and I. The man who saved people
from a burning building at work from taking action. How could this be?
        I hope this letter has given you a different insight on my father, Victor Hugo Rojas, and to
have some compassion over the final decision. I trust that you, Judge Denise Cote, will have
mercy on your decision.

Sincerely,
Tatiana Rojas
       Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 7 of 14




U.S. District Court
08-31-21
Case Name: Victor Hugo Rojas Bascope
Judge Denise Cote

Hello, my name is Raiza Victoria Rojas, (resident of 220 Beechwood Avenue in Bogota
NJ 07603) and I’m writing this letter to certify that everything I write in this letter is the
truth referring to my father, Victor H. Rojas. I have never taken my father to be the type
to be involved in illegal activities. Seeing him in this new light has come very
unexpected for me, I still lay in shock over this. My father was a man who knew right
from wrong when he was involved in my life. He cared and loved his family for most of
his life, and even if we weren’t there we would always be on his mind. He’d bring us gift
whenever he could. He is a loyal and good hearted man. He was a man who wouldn’t
kill a spider, but trapped it and took it outside. When I heard the news that my father
was being held in a jail for illegal activities my world froze. It was hard for me to believe
that my own father had been reckless enough to have landed in a jail cell. I am
currently 18, 16 when it happened. It was a month after my birthday and I was waiting
anxiously to see him. He needed to teach me things in life that I might just have to learn
on my own. He helped my mom with the house payments and my sister with her
schooling. All of his partake in our household stopped at a halt, and that causes great
distress. My mother has always been a hard worker and my sister as well, but now
that’s the only thing they dedicate their time with. There’s no more vacations or
enjoyment in this house anymore, it has all turned to work and wealth. Living in this
stressed house put me under great pressure for my future.
I hope this letter has given you a diﬀerent perspective of my father, and to have some
empathy for who he was as a person. He has made mistakes to a point of great
distress in everyone’s life around him. I wish of you to empathize with my father in his
situation.

Thank you,
Raiza V. Rojas
 Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 8 of 14




  United States District Court

  District of NEW YORK



  HONORABLE JUDGE,




  My name is Maria Rojas; I am the older sister of Víctor Rojas who is the sixth child

  of seven siblings. Víctor is one of the most beloved siblings of the whole family, his

  friends and his community because of his great human quality.

  When Victor was a child, he was always obedient and respectful to our parents, a

  good student at school, and thrifty. From a young age he started working selling

  newspapers, then he was a construction assistant, and he finished the school

  happily. In 1991 when he was 22 years old, he decided to travel to the United

  States to improve his quality of life, from a distance I learned that he entered the

  University of Brooklyn to study English and that he had formed a beautiful family

  and was the father of two beautiful daughters, he worked for 8 to 15 hours a day in

  a parking lots for about 28 years, until he was promoted to Manager, until the year

  2018.

  THESE ARE THE MOST RELEVANT FACTS THAT DEMONSTRATE VICTOR'S

  GREAT SENSITIVITY AND HUMAN QUALITY:

  1. VICTOR CARED FOR AND HELPED OUR FATHER WHEN HE WAS SICK

  FROM A STROKE, WHICH CAUSED HIM PARALYSIS OF THE HALF OF HIS

  BODY. In 1982, when Victor was 14 years old, my 62-year-old father suffered a

  stroke that left him paralyzed in the half of his body for more than three years. Of

  the seven brothers, Victor and I were the only ones who cared for him until his last

  days.

2. VICTOR ACCOMPANIED AND TOOK CARE OF ME IN MY COMPLICATED

  PREGNANCY WHEN I STARTED LABOR. In 2001 Victor visited Bolivia, at that

  time I was going through a
  Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 9 of 14




  difficult pregnancy that caused me a nosebleed, my brother took me to the hospital

  and took care of me. Due to his support and care, I named my daughter "Victoria",

  as a tribute to his name.


3. VICTOR CARED FOR AND HELPED HIS FRIEND SICK WITH CANCER FOR

  TWO YEARS UNTIL HIS LAST DAYS IN NEW YORK CITY. Victor had a Puerto

  Rican friend named Juan Sosa who suffered from cancer. This man's family

  abandoned him when he got sick and refused to support him, Victor assumed the

  role that his family should, accompanied him to chemotherapy and helped him to

  buy his weekly groceries, and when his condition deteriorated further, my brother

  took him to the hospital where he was hospitalized for two years, and was by his

  side until his last day of life; Victor's closest family can confirm it.



4. VICTOR SAVED A COUSIN'S LIFE WHEN SHE HAD A RESPIRATORY

  ARREST, WHEN THIS COUSIN LIVED IN NEW YORK CITY. Víctor helped our

  cousin named Amparo Saldana, who temporarily lived in New York approximately

  in 2016, and suffered from a lung cancer called mesothelioma, when she had a

  respiratory arrest she resorted to Víctor, and he was the one who immediately

  called 911 and accompanied her in the ambulance to the hospital, the doctor told

  them that if they had taken 10 more minutes, it would have been too late. Amparo's

  family see Victor as a hero.

  These facts show that Victor has a good heart, and was always helping the people

  he loved, and even those with whom he did not have a direct relationship. I think

  there are very few people who genuinely care about other human beings
Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 10 of 14




 without expecting anything in return and Victor is one of them. I also believe that

 these unusual types of people deserve a second chance to redeem themselves.

 Finding out that Victor is in jail has been a devastating surprise and the only

 thought that crossed my mind when they told me that, was that he had been tricked

 or manipulated.

 THEREFORE, HAVING LIVED DURING 20 YEARS IN BOLIVIA AND THIRTY
 YEARS IN NEW YORK, IT IS EVIDENT THAT VICTOR HAS STRIVEN HIMSELF
 ALL HIS LIFE FOR SERVING OTHERS, AND HAS DISTINGUISHED FOR
 BEING A GOOD PERSON, A GOOD EXAMPLE FOR SOCIETY. THERE IS NO
 HUMAN BEING WHO HAS NOT MADE MISTAKES, AND HE DOES NOT
 DESERVE TO BE A LONG TIME IN PRISON FOR HAVING MADE A MISTAKE
 AT HIS 50 YEARS OF AGE, AFTER HAVING DONE GOOD DEEDS DURING
 ALL HIS LIFE. HONORABLE JUDGE I ASK YOU TO HAVE PIETY AND
 CLEMENCY WITH VICTOR, THAT HIS PENALTY IS MILD, HE DESERVES AN
 OPPORTUNITY, OTHERWISE IT WILL CAUSE HIM AND HIS WHOLE FAMILY
 SUFFERING,        OR   A   VALUABLE       HUMAN      BEING     WILL    HAVE       BEEN
 DESTROYED.
 Judge, I trust that, from your noble heart, you shall give him a fair sentence.

 But before making the final decision, I beg to your Honor, to ask Victor to approach

 you so that you can look into his eyes and through them, you can see the window of

 his noble soul.



 GOD BLESS YOU,


 SINCERELY:


                                  MARIA ROJAS.
Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 11 of 14




 Tribunal de Distrito de los EE. UU.
 Distrito de NEW YORK
 HONORABLE SEÑOR JUEZ,

 Mi nombre es María Rojas, hermana mayor de Víctor Rojas quien es el sexto
 hijo de siete hermanos. Víctor es uno de los hermanos más queridos por toda
 la familia, sus amistades y su comunidad por su gran calidad humana.
 Cuando Víctor era pequeño siempre fue obediente y respetuoso con nuestros
 padres, buen alumno en la escuela, y ahorrativo, desde pequeño empezó a
 trabajar vendiendo periódicos, luego fue ayudante de la construcción,
 terminando felizmente la escuela. El año 1.991 cuando él tenía 22 años,
 decidió viajar a los EE.UU. para mejorar su calidad de vida, desde la distancia
 supe que ingreso’ a la Universidad de Brooklyn a estudiar inglés y que había
 formado una hermosa familia y padre de dos hijas hermosas, trabajó por 8 a 15
 horas diarias en un estacionamientos de carros por aproximadamente 28 años,
 hasta lograr ser ascendido como Gerente, hasta el año 2.018.
 ESTOS CASOS SON LOS MAS RELEVANTES QUE DEMUESTRAN
 LA ALTA SENSIBILIDAD Y CALIDAD HUMANA DE VICTOR:
 1.VICTOR CUIDÓ Y AYUDÓ A NUESTRO PADRE CUANDO
 ENFERMO         DE    UN     DERRAME          CEREBRAL          DEJANDOLÓ
 PARALITICO DE MEDIO CUERPO. El año 1.982 cuando Víctor tenía 14
 años, mi padre de 62 años sufrió un derrame cerebral que lo dejó paralizado en
 la mitad del cuerpo durante más de tres años. De los siete hermanos, Víctor y
 yo, éramos los únicos que lo cuidamos hasta sus últimos días.
 2.VICTOR ME ACOMPAÑÓ Y CUIDÓ DE MI, EN MI EMBARAZO
 COMPLICADO CUANDO ENTRE EN TRABAJO DE PARTO. En 2001
 Víctor visitó Bolivia, en ese momento mi persona estaba soportando un
Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 12 of 14




 embarazo complicado que provocó hemorragia nasal, mi hermano me llevó al
 hospital y me cuidó. Por sus atenciones y cuidados, nombré a mi hija
 "Victoria" en homenaje a su nombre.
 3. VICTOR CUIDÓ Y ASISTIÓ A SU AMIGO ENFERMO DE
 CANCER POR DOS AÑOS HASTA SUS ULTIMOS DIAS EN LA
 CIUDAD DE NEW YORK. Víctor tenía un amigo puertorriqueño llamado
 Juan Sosa que padecía de cáncer. La familia de este hombre lo abandonó al
 verlo enfermo y se negaron a apoyarlo, Víctor asumió el papel que su familia
 debería, lo acompañó a la quimioterapia y lo ayudó a comprar sus víveres
 semanales y cuando su estado se deterioró más, mi hermano lo llevó al
 hospital donde estuvo internado por dos años, y estuvo a su lado hasta su
 último día de vida: la familia más cercana de Víctor puede confirmarlo.
 4.VICTOR LE SALVÓ LA VIDA A UNA PRIMA CUANDO LE DIÓ UN
 ATAQUE RESPIRATORIO, CUANDO ESTA PRIMA RESIDIA EN LA
 CIUDAD DE NEW YORK. Víctor ayudó a nuestra prima de nombre
 Amparo     Saldaña,   quien    residía   temporalmente     en   New       York,
 aproximadamente el año 2.016 y padecía de un cáncer de pulmón llamado
 mesotelioma, cuando ella tuvo un ataque respiratorio recurrió a Víctor, y fue
 el quien llamó inmediatamente al 911 y la acompañó en la ambulancia al
 hospital, el médico les dijo que, si hubieran tardado 10 minutos más, hubiera
 sido demasiado tarde. La familia de Amparo, ve a Víctor como a un héroe.
 Con estos hechos se muestra que Víctor es una persona de buen corazón, que
 ha estado ayudando incesantemente a las personas que amaba y apreciaba, e
 incluso con aquellas personas con las que no tenía una conexión directa. Creo
 que hay muy pocas personas que se preocupan genuinamente por otros seres
Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 13 of 14




 humanos sin dar nada a cambio y Víctor es uno de ellos. También creo que
 este tipo raro de personas merecen una segunda oportunidad para redimirse.
 El enterarme que Víctor está en la cárcel ha sido una sorpresa devastadora y el
 único pensamiento que cruzó por mi mente cuando me lo dijeron, fue que
 había sido engañado o manipulado.
 POR LO EXPUESTO HABIENDO VIVIDO POR 20 AÑOS EN
 BOLIVIA Y TREINTA AÑOS EN NEW YORK, SE REFLEJA QUE,
 VICTOR SE HA ESFORZADO TODA SU VIDA POR SERVIR A LOS
 DEMAS Y SE HA DESTACADO POR SER UNA BUENA PERSONA,
 UN BUEN EJEMPLO PARA LA SOCIEDAD, NO EXISTE UN SER
 HUMANO QUE NO HAYA COMETIDO ERRORES, Y POR HABER
 COMETIDO UN ERROR A SUS 50 AÑOS, DESPUES DE HABER
 HECHO EL BIEN TODA SU VIDA, NO MERECE ESTAR MUCHO
 TIEMPO EN LA CARCEL, HONORABLE SEÑOR JUEZ LE PIDO
 PIEDAD Y CLEMENCIA PARA VICTOR, QUE SU PENA SEA LEVE,
 MERECE UNA OPORTUNIDAD, DE LO CONTRARIO CAUSARA
 SUFRIMIENTO A SU HUMANIDAD Y A TODA LA FAMILIA, O SE
 HABRA DESTRUIDO A UN SER HUMANO VALIOSO.
 Señor Juez, confío que, desde su noble corazón, dará una sentencia justa.
 Pero antes de tomar la decisión final, le ruego a su Señoría, pedirle a Víctor
 que se acerque a su persona para que pueda mirarlo a los ojos y a través de
 ellos, pueda ver la ventana de su noble alma.
 QUE DIOS LO BENDIGA,
 ATENTAMENTE:
                                          MARIA ROJAS.
       Case 1:19-cr-00091-DLC Document 108-1 Filed 09/18/21 Page 14 of 14




                                                                                                 Lilian Gomez
                                                                                            212 Forest Street
                                                                                          Belleville, NJ 07109
                                                                                             T: 973-356-7425
                                                                                                July 16th 2021
US District Court
Judge Denise Cote

RE: Victor Rojas Bascope, Case Number

Dear Judge Denise Cote,

I am writing on behalf of my dear friend, Victor Rojas, a defendant in one of your upcoming court case.
Victor Rojas is a dear friend whom I’ve known for over twenty years. I was both troubled and shocked to
hear about his recent case as he has always been a man of good values, integrity, and kindness. I write
this letter of reference with pride for Mr. Victor Rojas regarding this matter. I write this letter with hopes
the court will show some leniency.

Victor Rojas has always been a true example of a family man – dedicating majority of his life and time to
providing for his two daughters and wife. Since I have known him, he has not allowed his stressful and
strenuous employment impact his lifestyle as a man who always wore a smile and offered genuine
advice to those who approached him. It is worth pointing out Victor’s empathy and understanding of
other’s situations as he became a role model for my own son who had a childhood without a father.

It is unfortunate that he has made some bad decisions resulting in this situation. I am still surprised by
the news but am not surprised that Victor is ready to accept responsibility for his actions. He is a man of
good character who has always learned from his previous mistakes.

It is my sincere hope the court takes this letter into consideration at the time of sentencing. Victor Rojas
is a valuable individual to society and a good human being.

Sincerely,


Lilian Gomez
Lilian Gomez
